NUMBER 13-19-00651-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                   IN RE JOHN COSTILLA


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
          Memorandum Opinion by Chief Justice Contreras1

        Relator John Costilla, proceeding pro se, filed a petition for writ of mandamus in

the above cause on December 18, 2019. This pleading is entitled “Petition to Compel

Performance of Process DNA Testing . . ., Family Codes Discovery of Entire Records for

Above Trial, Appeal, In the Interest of the Child [N.D.] Born 4/14/2014.” The petition

references trial court cause number 14-CR-4005-A and appellate cause number 13-16-

00171-CR, and it appears that relator seeks to compel the trial court to order “paternity




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); see also id. R. 47.4 (distinguishing opinions and memorandum opinions).
testing and records of prior [testing].” In our appellate cause number 13-16-00171-CR,

this Court dismissed relator’s attempted appeal from a conviction for sexual assault in

trial court cause number 14-CR-4005-A as untimely. See Costilla v. State, No. 13-16-

00171-CR, 2016 WL 2969672, at *1 (Tex. App.—Corpus Christi May 19, 2016, no pet.)

(mem. op. per curiam) (not designated for publication) (dismissing the relator’s attempted

appeal from a conviction for sexual assault as untimely). The petition does not reference

any other trial court cause numbers or related proceedings.

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. As the party seeking relief, the relator has the burden



                                             2
of providing the Court with a sufficient mandamus record to establish his right to a writ of

mandamus. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig.

proceeding) (Alcala, J. concurring); Walker, 827 S.W.2d at 837; see TEX. R. APP. P.

52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying the

required contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has failed to meet his burden to

obtain relief. In this case, the relator has failed to meet the foregoing requirements to

obtain mandamus relief. See generally TEX. R. APP. P. 52; Walker, 827 S.W.2d at 837.

He has not provided a record or appendix, and his request for relief is unclear. See

Walker, 827 S.W.2d at 837; see generally TEX. R. APP. P. 52.3. Accordingly, we deny the

petition for writ of mandamus and all relief sought therein.



                                                               DORI CONTRERAS
                                                               Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 19th
day of December, 2019.




                                             3